UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 2, 2017Commission file Number 1-7829 BOWL AMERICA INCORPORATED (Exact name of registrant as specified in its charter.) MARYLAND 54-0646173 (State of Incorporation) (I.R.S. Employer Identification No.) 6446 Edsall Road, Alexandria, Virginia22312 (Address of principal executive offices) (Zip Code) (703) 941-6300 Registrant's telephone number, including area code Securities Registered Pursuant to Section 12(b) of the Act: Title of Class Name of Exchange on which registered Class A Common stock (par value $.10) NYSE American Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES [ ] NO [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES[ ] NO [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X] NO [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K, (Section 229.405) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an emerging growth company in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer [ ] Non-accelerated Filer [ ] Smaller reporting company [X] Emerging Growth Company [ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act [ ] Indicate by checkmark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act). YES [ ] NO [X] As of December 30, 2016, the last business day of the registrant's most recently completed second quarter, 3,746,454 Class A common shares were outstanding, and the aggregate market value of such shares (based upon the closing price of $16.48 per share as reported on the NYSE American) of held by non-affiliates of the registrant was approximately $35 million. As of that date, 1,414,517 Class B common shares were outstanding. Class B common shareholders have the right to convert their Class B common stock to Class A common stock on a share for share basis. If all of the Class B shares were converted to Class A shares as of December 30, 2016, the total aggregate market value for both classes of common stock held by non-affiliates would be approximately $38 million. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: Shares outstanding at September 15, 2017 Class A Common Stock $.10 par value 3,746,454 Class B Common Stock $.10 par value 1,414,517 DOCUMENTS INCORPORATED BY REFERENCE Portions of registrant's definitive proxy statement, which will be filed with the Commission not later than 120 days after July 2, 2017, are incorporated by reference into Part III of this Form 10-K. The Selected Financial Data (Item 6), Management’s Discussion & Analysis (Item 7), Financial Statements (Item 8) and Management’s Annual Report on Internal Control Over Financial Reporting (Item 9A) attached to this filing as exhibits are incorporated herein by reference. BOWL AMERICA INCORPORATED INDEX TO FISCAL 2017 10-K FILING Page PART I ITEM 1. Business (a) General Development of Business 1 (b) Financial Information about Industry Segments 1 (c) Narrative Description of Business 1 (d) Financial Information about Geographic Areas 1 ITEM 2. Properties 2 ITEM 3. Legal Proceedings 2 ITEM 4. Mine Safety Disclosures 2 PART II ITEM 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 2 ITEM 6. Selected Financial Data 3 ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 3 ITEM 8. Financial Statements and Supplementary Data 3 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 3 ITEM 9A Controls and Procedures 3 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 4 ITEM 11. Executive Compensation 4 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 4 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 4 ITEM 14. Principal Accountant Fees and Services 4 PART IV ITEM 15. Exhibits and Financial Statement Schedules 5 (a) Financial Statements 5 (b) Exhibits 5 Signatures 6-7 PART I ITEM 1. BUSINESS (a) General Development of Business Bowl America Incorporated (herein referred to as the “Company”) was incorporated in 1958. The Company commenced business with one bowling center in 1958, and at the end of fiscal year 2017, the Company and its wholly-owned subsidiaries operated 18 bowling centers. (b) Financial Information about Industry Segments The Company operates in one segment. Its principal source of revenue consists of fees charged for the use of bowling lanes and other facilities and from the sale of food and beverages for consumption on the premises. At the end of the fiscal year 2017, the Company had operating revenues from continuing operations of approximately $23.9 million, and approximately $30 million in total assets. Merchandise sales, including food and beverages, were approximately 29% of operating revenues. The balance of operating revenues (approximately 71%) represents fees for bowling and related services. Earnings per share for fiscal 2017 were $0.48. (c) Narrative Description of Business As of September 1, 2017 the Company operated 10 bowling centers in the greater metropolitan area of Washington, D.C., one bowling center in the greater metropolitan area of Baltimore, Maryland, three bowling centers in the greater metropolitan area of Jacksonville, Florida, and four bowling centers in the greater metropolitan area of Richmond, Virginia. These 18 bowling centers contain a total of 726 lanes. These establishments are fully air-conditioned with facilities for service of food and beverages, game rooms, rental lockers, and meeting room facilities. All centers provide shoes for rent, and bowling balls are provided free. In addition, each center sells retail bowling accessories. Most locations are equipped for glow-in-the-dark bowling, popular for parties and non-league bowling. The Company outsourced the operation of its amusement games to a third party for a one year term at a flat annual fee. The bowling equipment essential for the Company's operation is readily available. The Company’s major source of equipment is Brunswick Corporation. The bowling business is a seasonal one, and most of the business takes place from October through May. It is highly competitive, but the Company has managed to maintain its position in the markets in which it operates. The principal method of competition is the quality of service furnished to the Company's customers. Its primary competitor is Bowlmor AMF and many of our centers face competition from bowling centers located in close proximity to our centers. Compliance with federal, state and local environmental protection laws has not materially affected the Company. The number of persons employed by the Company and its subsidiaries is approximately 500 including approximately 250 full time employees. (d) Financial Information about Geographic Areas The Company has no foreign operations. -1- ITEM 2. PROPERTIES The Company owns its general offices which are located at 6446 Edsall Road, Alexandria, Virginia 22312. Two of the Company's bowling centers are located in leased premises, and the remaining sixteen centers are owned by the Company. The Company's leases expire in fiscal 2020. The specific locations of the bowling centers are discussed under Item 1(c). ITEM 3. LEGAL PROCEEDINGS There are no material pending legal proceedings other than ordinary routine litigation incidental to the business. ITEM 4. MINE SAFETY DISCLOSURES Not Applicable. PART II ITEM 5. MARKET FOR THE REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The principal market on which the Company's Class A Common Stock is traded is the NYSE American. The Company's Class B Common Stock is not listed on any exchange and is not publicly traded. Each share of Class B Common Stock can be converted to one share of Class A Common Stock at any time. The table below presents the high and low sales price of the Company's Class A Common Stock in each quarter of fiscal years 2017 and 2016 as reported by the NYSE American. 2017 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr High $ 15.04 $ 17.25 $ 16.79 $ 14.74 Low $ 14.11 $ 14.09 $ 14.15 $ 14.17 2016 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr High $ 15.50 $ 15.31 $ 14.70 $ 15.15 Low $ 14.28 $ 13.22 $ 13.61 $ 14.00 Holders As of July 2, 2017, the approximate number of holders of record of the Company's Class A Common Stock was 274 and of the Company's Class B Common Stock was 19. Cash Dividends The table below presents the quarterly cash dividends per share of Class A Common Stock and Class B Common Stock paid, and the quarter in which the payment was made during fiscal 2017 and 2016. Class A and Class B Common Stock Quarter 2017 2016 First 17 cents 17 cents Second 17 cents 17 cents Third 17 cents 17 cents Fourth 17 cents 17 cents The Board of Directors decides the amount and timing of any dividend at its quarterly meetings based on its appraisal of the state of the business, the economic climate and estimate of future opportunities at such time. -2- ITEM 6. SELECTED FINANCIAL DATA The information is set forth in the section of Exhibit 99(a) entitled "Selected Financial Data" on page 14 of this Form 10-K and is incorporated herein by reference. Such information should be read in conjunction with the audited financial statements. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The information is set forth in the section of Exhibit 99(b) entitled "Management's Discussion and Analysis of Financial Condition and Results of Operations" on Pages 9 through 13 of this Form 10-K and is incorporated herein by reference. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements and notes thereto are set forth in Exhibit 99(c) on pages 16 through 27 of this Form 10-K and is incorporated herein by reference. Supplementary data is not required. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None ITEM 9A. CONTROLS AND PROCEDURES Disclosure Controls and Procedures The Company's disclosure controls and procedures are designed to provide reasonable assurance that information required to be disclosed by it in its periodic reports filed with the Securities and Exchange Commission is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. Based on an evaluation of the Company’s disclosure controls and procedures conducted by the Company’s Chief Executive Officer and Chief Financial Officer, such officers concluded that the Company's disclosure controls and procedures were effective as of July 2, 2017. Additionally, the Company’s officers concluded that the Company’s disclosure controls and procedures were effective as of July 2, 2017 to ensure that information required to be disclosed in the reports filed under the Exchange Act was accumulated and communicated to management, including the Company’s Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required disclosures. Internal Control over Financial Reporting (a) Management’s Annual Report on Internal Control Over Financial Reporting In accordance with Section 404(a) of the Sarbanes-Oxley Act of 2002 and Item 308(a) of Regulation S-K, the report of management on the Company’s internal control over financial reporting is set forth in Exhibit 99(d) in this Annual Report on Form 10-K and is included herein by reference. (b) Changes in Internal Control Over Financial Reporting There was no change in the Company’s internal control over financial reporting that occurred during the fourth quarter ended July 2, 2017 that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. -3- PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Pursuant to General Instruction G(3) of Form 10-K, the information called for by this item regarding directors and executive officers is hereby incorporated by reference from the Company's definitive proxy statement to be filed pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. ITEM 11. EXECUTIVE COMPENSATION Pursuant to General Instruction G(3) of Form 10-K, the information called for by this item is hereby incorporated by reference from the Company's definitive proxy statement to be filed pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS Pursuant to General Instruction G(3) of Form 10-K, the information called for by this item is hereby incorporated by reference from the Company's definitive proxy statement to be filed pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Pursuant to General Instruction G(3) of Form 10-K, the information called for by this item is hereby incorporated by reference from the Company's definitive proxy statement to be filed pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES Pursuant to General Instruction G(3) of Form 10-K, the information called for by this item is hereby incorporated by reference from the Company's definitive proxy statement to be filed pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. -4- PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (a) Financial Statements The following consolidated financial statements of Bowl America Incorporated and its subsidiaries areincorporated by reference in Part II, Item 8: Reports of Independent Registered Public Accounting Firms Consolidated balance sheets as of July 2, 2017 and July 3, 2016 Consolidated statements of earnings and comprehensive earnings - years ended July 2, 2017 and July 3, 2016 Consolidated statements of stockholders' equity - years ended July 2, 2017 and July 3, 2016 Consolidated statements of cash flows - years ended July 2, 2017 and July 3, 2016 Notes to the consolidated financial statements - years ended July 2, 2017 and July 3, 2016 (b) Exhibits: 3.1 Articles of Incorporation of the Registrant and amendments through December 1994 thereto 3.2 By-laws of the Registrant 10.1 Amended Employment Agreement, dated as of September 29, 2016, between the Company and Leslie H. Goldberg (incorporated by reference to Exhibit 10.1 to Form 8-K filed on October 3, 2016). 10.2 Amended Employment Agreement, dated as of June 22, 2015, between the Company and Cheryl A. Dragoo (incorporated by reference to Exhibit 10.2 to Form 8-K filed on June 22, 2015). 20 Press release dated September 28, 2017 21 Subsidiaries of registrant (Incorporated by reference from exhibit number 21 to the Registrant's Annual Report on Form 10-K for fiscal year ended June 30, 2002.) 31.1 Written statement of Chief Executive Officer (Rule 13a-14a Certification) 31.2 Written statement of Chief Financial Officer (Rule 13a-14a Certification) 32 Written statement of Chief Executive and Chief Financial Officers (Section 1350 Certifications) 99(a) Selected Financial Data (Item 6), set forth as page 14 hereof 99(b) Management’s Discussion & Analysis of Financial Condition and Results of Operations (Item 7), set forth as pages 9-13 hereof 99(c) Consolidated Financial Statements (Item 8), set forth as pages 16-27 hereof 99(d) Management’s Annual Report on Internal Control Over Financial Reporting, (Item 9-A) set forth as page 8 hereof 101 Interactive files formatted in XBRL (Extensible Business Reporting Language) -5- BOWL AMERICA INCORPORATED SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BOWL AMERICA INCORPORATED /s/ Leslie H. Goldberg Leslie H. Goldberg President Chief Executive and Operating Officer Date: September 28, 2017 /s/ Cheryl A. Dragoo Cheryl A. Dragoo Chief Financial Officer, Senior Vice President Principal Financial and Accounting Officer Date: September 28, 2017 -6- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and the dates indicated. Name, Title, Capacity /s/ Leslie H. Goldberg Leslie H. Goldberg President, Principal Executive & Operating Officer and Director Date: September 28, 2017 /s/ Ruth Macklin Ruth Macklin Senior Vice President, Secretary, Treasurer and Director /s/ Cheryl A. Dragoo Cheryl A Dragoo Senior Vice President, Principal Financial & Accounting Officer and Director Date: September 28, 2017 Date: September 28, 2017 /s/ Warren T. Braham /s/ Nancy Hull Warren T. Braham Nancy Hull Director Director Date: September 28, 2017 Date: September 28, 2017 /s/ Allan L. Sher /s/ Merle Fabian Allan L. Sher Merle Fabian Director Director Date: September 28, 2017 Date: September 28, 2017 /s/ Arthur H. Bill Arthur H. Bill Director Date: September 28, 2017 -7- Exhibit 99(d) Management’s Annual Report on Internal Control Over Financial Reporting Management’s Annual Report on Internal Control Over Financial Reporting The following sets forth, in accordance with Section 404(a) of the Sarbanes-Oxley Act of 2002 and Item 308(a) of Regulation S-K, the annual report of management of the Company on the Company’s internal control over financial reporting. 1. Management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting in a process designed by, or under the supervision of the Company’s Chief Executive Officer and Chief Financial Officer, and effected by the Company’s Board of Directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: ● Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Company; ● Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and ● Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. 2. Management of the Company, in accordance with Rule 13a-15(d) under the Securities Exchange Act of 1934 and with the participation of the Company’s Chief Executive Officer and Chief Financial Officer, evaluated the effectiveness of the Company’s internal control over financial reporting as of July 2, 2017. The framework on which management’s evaluation of the Company’s internal control over financial reporting is based is the “Internal Control-Integrated Framework” published in 2013 by the Committee of Sponsoring Organizations (“COSO”) of the Treadway Commission. 3. Management has determined that the Company’s internal control over financial reporting, as of July 2, 2017, was effective. No material weaknesses in the Company’s internal control over financial reporting were identified by management. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. 4. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s independent registered public accounting firm pursuant to a permanent exemption for non-accelerated filers from the internal control audit requirements of Section 404(b) of the Sarbanes-Oxley Act of 2002. -8- Exhibit 99(b) MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD-LOOKING STATEMENTS This Annual Report of Form 10-K contains forward-looking statements concerning our business, operations and financial performance and condition as well as our plans, objectives and expectations for our business operations and financial performance and condition that are subject to risks and uncertainties. All statements other than statements of historical fact included in this Annual Report on Form 10-K are forward-looking statements. These forward-looking statements are based on current expectations, estimates, forecasts and projections about our business, our sales and the industry in which we operate and our management’s beliefs and assumptions. These statements are not guarantees of future performance or development and involve risks, uncertainties and other factors that are in some cases beyond our control. The forward-looking statements included in this Annual Report on Form 10-K are made as of the date hereof. We are under no obligation to publicly update or revise any forward-looking statement as a result of new information, future events or otherwise, except as otherwise required by law. OVERVIEW The Company is in the entertainment business which, by its nature, has ups and downs based on consumer tastes and preferences. Generally, promotional and open play bowling, which depends on the public’s discretionary budget dollars and their choices, accounts for more than half of our business. While bowling has the advantage of being an entertainment that is close to home and relatively inexpensive, new forms of sports and entertainment are offered to the public continually creating challenges, but our response is helped by having the resources to be able to promote the sport. Weather is also a factor, especially for casual bowlers. While extreme heat or rainy weather prompt people to look for indoor activities, heavy snow storms can keep customers from reaching the centers. Hurricane Matthew closed our Florida locations for up to 2 days in the second quarter of fiscal 2017. While there were snow storms during fiscal year 2017, only three locations were closed for a day. Last year, the “Blizzard of 2016” occurred on the weekend of January 22-24, 2016 causing the closure of all of our northern market locations for up to 3 days. Weekends tend to be heaviest for open play while the majority of league play occurs on weekdays. Postponed league games are made up later in the season, but lost open play income is never recovered. LIQUIDITY AND CAPITAL RESOURCES The Company views a strong financial position as a major benefit to shareholders and emphasizes payment of dividends as part of its financial plan. A portion of earnings has consistently been invested to create a reserve to protect the Company during downturns in business, to capitalize on opportunities for expansion and modernization, to provide a secure source of income and to provide a predictable return to its owners. For these reasons, the Company prefers a conservative approach to investing rather than taking greater risk for possible rapid growth. The Company balances market volatility by using both fixed income and equity investments in managing its reserve funds. Any equity security is subject to price fluctuation, however, the stocks held by the Company have relatively low volatility. The Company has long been invested in a Government National Mortgage Association (“GNMA”) fund and domestically domiciled stocks with the perceived potential of appreciation, primarily telecommunications stocks. This diversity also provides a measure of safety of principal. With the exception of an additional 13,120 shares of Verizon, the shares of common stock in our portfolio have come from spin-offs, mergers and acquisitions of AT&T and United Telecommunications (now Sprint) purchased in 1979 and 1984 and from one insurance company acquired at no cost when that company demutualized. While not all shares in the portfolio are domestic American companies any longer, since the original purchases at an approximate cost of $630,000, we have received approximately $967,000 from mergers and sales, and over $4,700,000 in dividends, the majority of which were tax favored in the form of a partial exclusion from federal taxable income. The exclusion continues into the current year. These marketable securities are carried at their fair value on the last day of each reporting period. The fair value of the securities on July 2, 2017 was approximately $5,272,000 and the value of securities held at July 3, 2016 was approximately $6,002,000. -9- The Company’s original investment in the Vanguard GNMA mutual fund began in 1988 with purchases of shares in the fund totaling approximately $1,400,000. The fund is carried at fair value on the last day of the reporting period and at July 2, 2017 the fair value was approximately $2,817,000. In August 2017, approximately $1,000,000 of shares of this fund were redeemed to meet the August 2017 dividend payment. Short-term investments at the end of fiscal 2017, including the GNMA mutual fund, mentioned above, that was reclassified to short term investments from the category of marketable securities in the prior year, Certificates of Deposits, and cash and cash equivalents totaled $3,557,000 at the end of fiscal 2017. Short-term investments consisting mainly of Certificates of Deposits, and cash and cash equivalents totaled $1,471,000 at the end of fiscal 2016. In August 2016 the Company secured a short-term loan for $500,000 partially collateralized with $350,000 in Certificates of Deposits, to fund the August 2016 dividend. The loan was fully repaid on January 6, 2017. The Company's position in all the above investments is a source of expansion capital. Potential volatility in the trading prices of the marketable securities held by the Company could impact the Company’s opportunities for expansion. The Board of Directors reviews the portfolio weekly and any use of this reserve at its quarterly meetings. Cash flow provided by operating activities for the year ended July 2, 2017, was $3,129,000. Building, entertainment and restaurant equipment purchases during fiscal year 2017 used approximately $326,000. Proceeds from GNMA dividends totaling approximately $86,000 in fiscal year 2017 were used to purchase additional shares in the fund. During the 2017 fiscal year the Company signed an agreement with a third party to take over operations of its amusements games. The Company received approximately $85,000 for the games the majority of which were fully depreciated. Cash on hand and the $500,000 short-term loan, mentioned above, were used to meet the $3,509,000 required to pay regular dividends during the fiscal year. The Company paid cash dividends totaling approximately $3.5 million, or $.68 per share, to shareholders during the 2017 fiscal year. In June 2017, the Company declared a quarterly $.17 per share dividend, paid in August 2017. The economic climate is part of the consideration at the Directors quarterly reviews of future estimates of cash flows. The Board of Directors decides the amount and timing of any dividend at its quarterly meeting based on its appraisal of the state of the business and estimate of opportunities at such time. -10- RESULTS OF OPERATIONS The following table sets forth the items in our consolidated summary of operations for the fiscal fourth quarters ended July 2, 2017 and July 3, 2016, respectively, and the dollar and percentage changes therein. Thirteen weeks ended July 2, 2017 and Fourteen weeks ended July 3, 2016 Dollars in thousands 2017 2016 Change % Change Operating Revenues: Bowling and other $ 3,633 $ 4,001 $ (368 ) (9.2 )% Food, beverage & merchandise sales 1,510 1,749 (239 ) (13.7 ) 5,143 5,750 (607 ) (10.6 ) Operating Expenses: Compensation & benefits 2,617 2,823 (206 ) (7.3 ) Cost of bowling & other 1,380 1,431 (51 ) (3.6 ) Cost of food, beverage & merchandise sales 505 563 (58 ) (10.3 ) Depreciation & amortization 145 144 1 .7 General & administrative 125 89 36 40.4 4,772 5,050 (278 ) (5.5 ) Gain (loss) on disposal of assets 44 (10 ) 54 540.0 Operating income 415 690 (275 ) (39.9 ) Interest, dividend and other income 97 110 (13 ) (11.8 ) Earnings before taxes 512 800 (288 ) (36.0 ) Income taxes 163 281 (118 ) (42.0 ) Net Earnings $ 349 $ 519 $ (170 ) (32.8 ) The following table sets forth the items in our consolidated summary of operations for the 52 week fiscal year ended July 2, 2017 and 53 week fiscal year ended July 3, 2016, respectively, and the dollar and percentage changes therein. . Fifty-two weeks ended July 2, 2017 and Fifty-three weeks ended July 3, 2016 Dollars in thousands 2017 2016 Change % Change Operating Revenues: Bowling and other $ 16,888 $ 16,878 $ 10 0.1 % Food, beverage & merchandise sales 7,045 7,220 (175 ) (2.4 ) 23,933 24,098 (165 ) (.7 ) Operating Expenses: Compensation & benefits 10,818 11,071 (253 ) (2.3 ) Cost of bowling & other 5,881 5,947 (66 ) (1.1 ) Cost of food, beverage & merchandise sales 2,195 2,203 (8 ) (.4 ) Depreciation & amortization 974 1,153 (179 ) (15.5 ) General & administrative 803 853 (50 ) (5.9 ) 20,671 21,227 (556 ) (2.6 ) Gain (loss) on disposal of assets 78 (10 ) 88 880.0 Operating income 3,340 2,861 479 16.7 Interest, dividend and other income 412 450 (38 ) (8.4 ) Interest expense 6 - 6 100.0 Earnings before taxes 3,746 3,311 435 13.1 Income taxes 1,295 1,160 135 11.6 Net Earnings $ 2,451 $ 2,151 $ 300 13.9 -11- Net Earnings were $349,057 or $.07 per share for the thirteen week period and $2,451,110 or $.48 per share for the fifty-two week period ended July 2, 2017. For the fourteen week and fifty-three week periods ended July 3, 2016 net earnings were $518,712 or $.10 per share and $2,151,025 or $.42 per share, respectively. Fiscal 2017 consisted of 52 weeks and fiscal 2016 consisted of 53 weeks with the extra week included in the fourth quarter. Eighteen centers were in operation throughout both years. Operating Revenues Total operating revenue decreased 0.7%, or $165,000, to $23.9 million in fiscal 2017 compared to an increase of 4.2%, or $973,000, to $24.1 million in fiscal 2016. Bowling and other revenue increased $10,000 in fiscal 2017 versus an increase of $569,000 in fiscal 2016. Food, beverage and merchandise sales declined $175,000 and increased $404,000 in fiscal 2017 and fiscal 2016, respectively. Management believes that open play revenue was lost in both years as a result of snow storms in the normally busiest months of fiscal years 2017 and 2016. Promotional pricing throughout both fiscal years also depressed bowling revenue. Operating Expenses As discussed in more detail below, total operating expenses decreased 2.6%, or $556,000, in fiscal year 2017 versus an increase of 0.1%, or $12,000 in fiscal 2016. Costs for employee compensation and benefits were down 2.3% or $253,000 in fiscal 2017 versus an increase of 0.5% or $57,000 in fiscal 2016. Group health insurance costs declined primarily due to plan offerings and lower premiums. This category includes contributions to our two benefit plans, both of which are defined contribution plans. The contributions can only be made from profits and there is no additional obligation beyond the current year contribution. Cost of bowling and other services decreased $66,000 or 1.1% in the year ended July 2, 2017 and decreased $3,000 or 0.1% in the prior fiscal year. Maintenance expense decreased $37,000 or 4.1% in fiscal 2017 and was flat in fiscal 2016. Snow removal costs in fiscal 2016 were higher than normal due to severe winter storms. Utility costs were up 0.7% and down 4.5% in the current and prior years, respectively. Supplies expense decreased 3.4% in fiscal 2017 versus an increase of 1% in fiscal 2016. Advertising costs were flat in the current year and decreased 2.1% in fiscal 2016. Cost of food, beverage and merchandise sales decreased $8,000 or 0.4% in fiscal 2017, the result of lower food and beverage sales. Depreciation expenses decreased approximately $179,000 or 15.5% in fiscal 2017 versus a decrease of approximately $102,000 or 8.1% in the prior year as large assets became fully depreciated. Operating income increased 16.7% or $479,000 to $3.3 million in fiscal year 2017 from $2.9 million in fiscal 2016. Interest, Dividend and Other Income Interest and dividend income decreased $38,000 or 8.4% in fiscal 2017 and $45,000 or 9.1% in the prior year. Income taxes Effective income tax rates on continuing operations for the Company were 34.4% for fiscal 2017 and 35.0% for fiscal 2016. The difference from statutory rates is primarily due to the partial exclusion of dividends received on investments. Net Earnings Net earnings from continuing operations in fiscal 2017 were $2.5 million, or $.48 per share, compared to $2.2 million, or $.42 per share in fiscal 2016. -12- CRITICAL ACCOUNTING POLICIES We have identified accounting for marketable investment securities as a critical accounting policy due to the significance of the amounts included in our balance sheet. The Company exercises judgment in determining the classification of its investment securities as available-for-sale and in determining their fair value. The Company records these investments at their fair value based on quoted market prices with the unrealized gain or loss recorded in accumulated other comprehensive income, a component of stockholders' equity, net of deferred taxes. Additionally, from time to time the Company must assess whether write-downs are necessary for other than temporary declines in value. We have identified accounting for the impairment of long-lived assets as a critical accounting policy due to the significance of the amounts included in our balance sheet under the caption of Land, Buildings and Equipment. The Company reviews long-lived assets whenever events or changes indicate that the carrying amount of an asset may not be recoverable. In making such evaluations, the Company compares the expected future cash flows to the carrying amount of the assets. An impairment loss equal to the difference between the assets' fair value and carrying value is recognized when the estimated undiscounted future cash flows are less than the carrying amount. There were no impairment losses recorded in fiscal 2017 or 2016. -13- Exhibit 99(a) Selected Financial Data BOWL AMERICA INCORPORATED AND SUBSIDIARIES CONSOLIDATED SUMMARY OF OPERATIONS Selected Financial Data For the Years Ended July 2, July 3, June 28, June 29, June 30, 2017 2016 2015 2014 2013 Operating revenues $ 23,932,504 $ 24,097,862 $ 23,124,541 $ 22,780,017 $ 23,857,281 Operating expenses 20,670,929 21,226,560 21,214,632 21,581,531 22,095,866 Gain (loss) on disposal of land, building and Equipment 77,972 (10,035 ) (3,854 ) 8,820 980 Interest, dividend and other income 412,299 449,998 494,645 662,693 435,141 Interest expense 6,296 - Earnings from continuing operations before provision for income taxes 3,745,550 3,311,265 2,400,700 1,869,999 2,197,536 Provision for income taxes 1,294,440, 1,160,240 760,471 496,831 711,763 Earnings from continuing operations $ 2,451,1100 $ 2,151,025 $ 1,640,229 $ 1,373,168 $ 1,485,773 (Loss) gain from discontinued operations - net of tax - - - (2,774 ) 1,669,449 Net Earnings $ 2,451,110 $ 2,151,025 $ 1,640,229 $ 1,370,394 $ 3,155,222 Weighted average shares outstanding- Basic & Diluted 5,160,971 5,160,971 5,160,971 5,160,971 5,151,784 Earnings per share-Basic & diluted Continuing operations $ .48 $ .42 $ .32 $ .27 $ .29 Discontinued operations .00 .00 .00 .00 .32 Net earnings per share-Basic & diluted $ .48 $ .42 $ .32 $ .27 $ .61 Net cash provided by operating activities $ 3,128,551 $ 3,441,813 $ 3,052,817 $ 2,053,510 $ 2,206,533 Cash dividends paid $ 3,509,460 $ 3,509,461 $ 3,509,460 $ 3,406,243 $ 5,949,951 Cash dividends paid Per share - Class A $ 0.68 $ 0.68 $ 0.68 $ 0.66 $ 1.155 - Class B $ 0.68 $ 0.68 $ 0.68 $ 0.66 $ 1.155 Total assets $ 29,626,313 $ 31,851,135 $ 32,062,409 $ 34,363,780 $ 36,725,050 Stockholders' equity $ 24,586,393 $ 26,149,342 $ 26,974,079 $ 28,978,731 $ 31,031,801 Net book value per share $ 4.76 $ 5.07 $ 5.23 $ 5.61 $ 6.01 Net earnings as a % of beginning stockholders' equity 9.4 % 8.0 % 5.7 % 4.4 % 9.4 % Lanes in operation 726 726 726 726 726 Centers in operation 18 18 18 18 18 -14- 1395 Piccard Drive, Suite 240 Rockville, Maryland 20850 Phone 301.337.3305 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Bowl America Incorporated Alexandria, Virginia We have audited the accompanying Consolidated Balance Sheets of Bowl America Incorporated and Subsidiaries as of July 2, 2017 and July 3, 2016, and the related Consolidated Statements of Earnings and Comprehensive Earnings, Stockholders' Equity and Cash Flows for the years ended July 2, 2017 and July 3, 2016. Bowl America Incorporated and Subsidiaries’ management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Bowl America Incorporated and Subsidiaries as of July 2, 2017 and July 3, 2016, and the results of their operations and their cash flows for the years ended July 2, 2017 and July 3, 2016, in conformity with accounting principles generally accepted in the United States of America. /s/ MN Blum LLC MN Blum, LLC Rockville, Maryland September 28, 2017 -15- Exhibit 99(c) Consolidated Financial Statements BOWL AMERICA INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of July 2, July 3, 2017 2016 ASSETS CURRENT ASSETS: Cash and cash equivalents (Note 2) $ 604,671 $ 986,193 Short-term investments (Note 3) 2,951,315 484,558 Inventories 534,741 561,217 Prepaid expenses and other 555,687 664,379 Current deferred income tax benefit (Note 7) 8,162 - TOTAL CURRENT ASSETS 4,654,576 2,696,347 LAND, BUILDINGS & EQUIPMENT, net (Note 4) 18,860,778 19,523,856 OTHER ASSETS: Marketable investment securities (Note 3) 5,272,318 8,824,456 Cash surrender value-life insurance 772,326 740,161 Other 66,315 66,315 TOTAL OTHER ASSETS 6,110,959 9,630,932 TOTAL ASSETS $ 29,626,313 $ 31,851,135 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 673,786 $ 660,711 Accrued expenses 1,069,668 1,193,463 Dividends payable 877,365 877,365 Income taxes payable 22,543 207,840 Other current liabilities 342,324 325,982 Current deferred income taxes (Note 7) - 27,850 TOTAL CURRENT LIABILITIES 2,985,686 3,293,211 LONG-TERM DEFERRED COMPENSATION 18,413 23,620 NONCURRENT DEFERRED INCOME TAXES (Note 7) 2,035,821 2,384,962 TOTAL LIABILITIES 5,039,920 5,701,793 COMMITMENTS AND CONTINGENCIES (Note 5) STOCKHOLDERS' EQUITY (Note 8) Preferred stock, par value $10 a share: Authorized and unissued, 2,000,000 shares - - Common stock, par value $.10 a share: Authorized, 10,000,000 shares Class A issued and outstanding 3,746,454 374,645 374,645 Class B issued and outstanding 1,414,517 141,452 141,452 Additional paid-in capital 7,854,108 7,854,108 Accumulated other comprehensive earnings- Unrealized gain on available-for-sale securities, net of tax 2,481,988 2,986,587 Retained earnings 13,734,200 14,792,550 TOTAL STOCKHOLDERS'EQUITY 24,586,393 26,149,342 TOTAL LIABILITIES AND STOCKHOLDERS'EQUITY $ 29,626,313 $ 31,851,135 The accompanying notes to the consolidated financial statements are an integral part of these financial statements. -16- BOWL AMERICA INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS AND COMPREHENSIVE EARNINGS For the Years Ended July 2, July 3, 2017 2016 Operating Revenues: Bowling and other $ 16,887,857 $ 16,878,423 Food, beverage and merchandise sales 7,044,647 7,219,439 Total Operating Revenue 23,932,504 24,097,862 Operating Expenses: Employee compensation and benefits 10,817,766 11,070,655 Cost of bowling and other services 5,881,168 5,947,418 Cost of food, beverage and merchandise sales 2,195,259 2,202,901 Depreciation and amortization 973,849 1,153,121 General and administrative 802,887 852,465 Total Operating Expense 20,670,929 21,226,560 Gain (loss) on disposal of land, buildings and equipment 77,972 (10,035 ) Operating Income 3,339,547 2,861,267 Interest, dividend and other income 412,299 449,998 Interest expense 6,296 - Earnings before provision for income taxes 3,745,550 3,311,265 Provision for income taxes (Note 7) Current 1,368,326 1,258,674 Deferred (73,886 ) (98,434 ) Total Provision for Income Taxes 1,294,440 1,160,240 Net Earnings $ 2,451,110 $ 2,151,025 Earnings per share-basic & diluted $ .48 $ .42 Weighted average shares outstanding 5,160,971 5,160,971 Dividends paid $ 3,509,460 $ 3,509,461 Per share, dividends paid, Class A $ 0.68 $ 0.68 Per share, dividends paid, Class B $ 0.68 $ 0.68 Net Earnings $ 2,451,110 $ 2,151,025 Other comprehensive earnings- net of tax Unrealized (loss) gain on available-for–sale securities net of tax (benefit) of ($312,797) and $334,549 (508,218 ) 548,740 ) Reclassification adjustment for loss (gain) included in Net Income, net of tax (benefit) of ($2,227) and $9,258 3,619 (15,041 ) Comprehensive earnings $ 1,946,511 $ 2,684,724 The accompanying notes to the consolidated financial statements are an integral part of these financial statements. -17- BOWL AMERICA INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY COMMON STOCK Accumulated Class A Shares Class A Amount Class B Shares Class B Amount Additional Paid-In Capital Other Comprehensive Earnings Retained Earnings Balance, June 28, 2015 3,746,454454 $ 374,645 1,414,517 $ 141,452 $ 7,854,108 $ 2,452,888 $ 16,150,986 Cash dividends paid - (2,632,095 ) Accrued dividends declared June 21, 2016 payable August 17, 2016 - (877,366 ) Change in unrealized gain on available-for- sale securities (shown net of tax) - 548,740 - Reclassification adjustment for gain included in net income, net of tax - (15,041 ) - Net earnings for the year - 2,151,025 Balance, July 3, 2016 3,746,454 $ 374,645 1,414,517 $ 141,452 $ 7,854,108094 $ 2,986,587 $ 14,792,550 Cash dividends paid - (2,632,095 ) Accrued dividends declared June 27, 2017, payable August 16, 2017 - (877,365 ) Change in unrealized gain on available-for-sale securities (shown net of tax) - (508,218 ) - Reclassification adjustment for loss included in net income, net of tax - 3,619 - Net earnings for the year - 2,451,110 Balance, July 2, 2017 3,746,454 $ 374,645 1,414,517 $ 141,452 $ 7,854,108 $ 2,481,988 $ 13,734,200 The accompanying notes to the consolidated financial statements are an integral part of these financial statements. -18- BOWL AMERICA INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years Ended July 2, July 3, 2017 2016 Cash Flows From Operating Activities Net earnings $ 2,451,110 $ 2,151,025 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 973,849 1,153,121 Decrease in deferred income tax (74,567 ) (95,712 ) (Gain) loss on disposition of assets-net (77,972 ) 10,035 Loss (gain) on sale of available-for-sale securities 5,845 (24,299 ) Changes in assets and liabilities Decrease (increase) in inventories 26,476 (8,328 ) Decrease (increase) in prepaid and other 108,692 (176,167 ) Decrease in income taxes refundable - 51,309 Decrease in other long-term assets - 150 Increase (decrease) in accounts payable 13,075 (48,742 ) (Decrease) increase in accrued expenses (123,795 ) 191,709 (Decrease) increase in income taxes payable (185,297 ) 207,840 Increase in other current liabilities 16,342 35,149 Decrease in long-term deferred compensation (5,207 ) (5,277 ) Net cash provided by operating activities 3,128,551 3,441,813 Cash Flows From Investing Activities Expenditures for land, building and equipment (326,398 ) (319,558 ) Sale of assets 93,599 50,000 Net sales and maturities (purchases) of short-term investments 350,635 (350,829 ) Purchases of marketable securities (86,284 ) (71,570 ) Proceeds from sale of marketable securities - 1,000,000 Increase in cash surrender value (32,165 ) (32,569 ) Net cash (used in) provided by investing activities (613 ) 275,474 Cash Flows From Financing Activities Payment of cash dividends (3,509,460 ) (3,509,461 ) Net cash used in financing activities (3,509,460 ) (3,509,461 ) Net Change in Cash and Equivalents (381,522 ) 207,826 Cash and Equivalents, Beginning of period 986,193 778,367 Cash and Equivalents, End of period $ 604,671 $ 986,193 Supplemental Disclosures of Cash Flow Information Cash Paid During the Period for: Interest paid 6,296 - Income taxes $ 1,575,623 $ 934,026 The accompanying notes to the consolidated financial statements are an integral part of these financial statements. -19- BOWL AMERICA INCORPORATED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Organization Bowl America Incorporated is engaged in the operation of 18 bowling centers, with food and beverage service in each center. Ten centers are located in metropolitan Washington D.C., one center in metropolitan Baltimore, Maryland, four centers in metropolitan Richmond, Virginia, and three centers in metropolitan Jacksonville, Florida. These 18 centers contain a total of 726 lanes. The Company operates in one segment. Principles of Consolidation The consolidated financial statements include the accounts of the Company and all of its wholly-owned subsidiary corporations. All significant inter-company items have been eliminated in the consolidated financial statements. Fiscal Year The Company's fiscal year ends on the Sunday nearest to June 30. Fiscal year 2017 ended July 2, 2017, and fiscal year 2016 ended July 3, 2016. Fiscal year 2017 consisted of 52 weeks and fiscal year 2016 consisted of 53 weeks. Subsequent Events The Company has evaluated subsequent events through the date of filing these financial statements with the Securities and Exchange Commission on September 28, 2017. In August 2017 the Company redeemed $1,000,000 of its federal agency mortgage backed securities (Vanguard GNMA fund) to meet the August 2017 dividend payment. Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results may differ from those estimates. Significant estimates include the deferred compensation liability for executives and key employees including survivor benefits, depreciation expense, cash surrender value of officers' life insurance, the Federal and State income taxes (current and deferred), and market assumptions used in estimating the fair value of certain assets such as marketable securities and long-lived assets. Revenue Recognition The Company records revenue for fees charged for use of bowling lanes and other facilities at the time the services are provided. Food, beverage and merchandise sales are recorded as revenue at the time the product is given to the customer. -20- Depreciation and Amortization Depreciation and amortization for financial statement purposes are calculated by use of the straight-line method. Amortization of leasehold improvements is calculated over the estimated useful life of the asset or term of the lease, whichever is shorter. The categories of property, plant, and equipment and the ranges of estimated useful lives on which depreciation and amortization rates are based are as follows: Bowling lanes and equipment (years) 3 - 10 Building and building improvements (years) 10 - 39 Leasehold improvements (years) 5 - 15 Amusement games (years) 3 - 5 Maintenance and repairs and minor replacements are charged to expense when incurred. Major replacements and betterments are capitalized. The accounts are adjusted for the sale or other disposition of property, and the resulting gain or loss is credited or charged to income. Impairment of Long-Lived Assets The Company reviews long-lived assets whenever events or changes indicate that the carrying amount of an asset may not be recoverable. In making such evaluations, the Company compares the expected future cash flows to the carrying amount of the assets. An impairment loss, equal to the difference between the assets' fair value and carrying value, is recognized when the estimated undiscounted future cash flows are less than the carrying amount. Dividends It is the Company's policy to accrue a dividend liability at the time the dividends are declared. Advertising Expense It is the Company's policy to expense advertising expenditures as they are incurred. The Company's advertising expenses for the years ending July 2, 2017, and July 3, 2016, were $319,382 and $319,129, respectively. Inventories Inventories are stated at the lower of cost (first-in, first-out method) or market. Inventories consist of resale merchandise including food and beverage and bowling supplies. Income Taxes Deferred income tax liabilities and assets are based on the differences between the financial statement and tax bases of assets and liabilities, using tax rates currently in effect. A valuation allowance is provided when it is more likely than not that a deferred tax asset will not be realized. Investment Securities All of the Company's readily marketable debt and equity securities are classified as available-for-sale. Accordingly, these securities are recorded at fair value with any unrealized gains and losses excluded from earnings and reported, net of deferred taxes, within a separate component of stockholders' equity until realized. Realized gains or losses on the sale of debt and equity securities are reported in earnings and determined using the adjusted cost of the specific security sold. Earnings Per Share Earnings per share basic and diluted, have been calculated using the weighted average number of shares of Class A and Class B common stock outstanding of 5,160,971, for both fiscal years 2017 and 2016. Comprehensive Earnings A consolidated statement of comprehensive earnings reflecting the aggregation of net earnings and unrealized gain or loss on available-for-sale securities, the Company's principal components of other comprehensive earnings, has been presented for the years ended July 2, 2017 and July 3, 2016. -21- Cash and Cash Equivalents For purposes of the consolidated statements of cash flows, the Company considers money market funds and certificates of deposits, with original maturities of three months or less to be cash equivalents. The Company maintains cash accounts which may exceed federally insured limits during the year, but does not believe that this results in any significant credit risk. Other Current Liabilities Other current liabilities include prize fund monies held by the Company for bowling leagues. The funds are returned to the leagues at the end of the league bowling season. At July 2, 2017 and July 3, 2016 other current liabilities included $334,272 and $314,599, respectively, in prize fund monies. Reclassifications Certain previous year amounts have been reclassified to conform with the current year presentation. Recently adopted accounting guidance Recent accounting guidance not yet adopted In January 2016, the Financial Accounting Standards Board (FASB) issued guidance on equity securities that requires entities to recognize changes in unrealized gains and losses on equity securities in income in the current period unless the entity is recording the related investment under the equity method or consolidating the related entity. This amendment is effective for the Company’s fiscal year ending June 2019 with earlier adoption permitted. Management is currently assessing the impact of this standard on the Company’s financial statements. In February 2016, the FASB issued guidance on leases which requires entities to recognize right-of-use assets and lease liabilities on the balance sheet for the rights and obligations created by all leases, including operating leases, with terms of more than 12 months. The new guidance also requires additional disclosures on the amount, timing, and uncertainty of cash flows arising from leases. These disclosures include qualitative and quantitative information. This amendment is effective for the Company’s fiscal year ending June 2020 with early adoption permitted.We arein the process of evaluating the impact the adoption of this guidance will have onour consolidated financial statements and related disclosures. 2. CASH AND CASH EQUIVALENTS Cash and cash equivalents consisted of the following: July 2, 2017 July 3, 2016 Demand deposits and cash on hand $ 467,161 $ 543,639 Money market funds 137,510 442,554 Cash and Cash Equivalents $ 604,671 $ 986,193 The account balances at times exceed federally insured limits. The Company does not believe this poses any significant risk. 3. INVESTMENTS The Company’s marketable securities are categorized as available-for-sale securities. The cost for marketable securities was determined using the specific identification method. The fair values of marketable securities are based on the quoted market price for those securities. At July 2, 2017, short-term investments consist of a mutual fund that invests in mortgage backed securities, recently reclassified from non-current investments, and certificates of deposits with maturities of generally three months to one year. At July 2, 2017, the fair value of short-term investments was $2,951,315. At July 3, 2016, short-term investments were certificates of deposits with maturities of generally three months to one year and the fair value of short-term investments was $484,558. Non-current investments at July 2, 2017 are marketable securities which primarily consist of telecommunications stocks. At July 3, 2016 non-current investments were marketable securities which primarily consist of telecommunications stocks and the mutual fund that invests in mortgage backed securities. Unrealized gains and losses are reported as a component of accumulated other comprehensive earnings in Stockholders’ Equity. -22- As of July 2, 2017, the Company had $17,248 of gross unrealized gains from its investments in federal agency mortgage backed securities owned through a mutual fund which had a fair value of $2,817,392. In August 2017 the Company redeemed $1,000,000 of this fund to meet the August 2017 dividend payment. As of July 3, 2016, $108,755 in gross unrealized gains were from its investments in federal agency mortgage backed securities which had a fair value of $2,822,615. The Company’s investments were as follows: Original Unrealized Unrealized Fair Cost Gain Loss Value July 2, 2017 Equity securities $ 1,279,914 $ 3,996,702 $ (4,298 ) $ 5,272,318 Mutual fund 2,800,144 17,248 - 2,817,392 Certificates of deposits 133,922 - - 133,922 July 3, 2016 Equity securities $ 1,285,759 $ 4,721,885 $ (5,804 ) $ 6,001,841 Mutual fund 2,713,860 108,755 - 2,822,615 Certificates of deposits 484,558 - - 484,558 During fiscal 2017 and fiscal 2016, the Company had certain equity securities with cumulative unrealized losses of $4,298 and $5,804 respectively. Less than 12 months 12 Months or greater Total July 2, 2017 Fair Value Unrealized loss Fair Value Unrealized loss Fair Value Unrealized loss Equity securities $ - $ - $ 5,229 $ (4,298 ) $ 5,299 $ (4,298 ) Less than 12 months 12 Months or greater Total July 3, 2016 Fair Value Unrealized loss Fair Value Unrealized loss Fair Value Unrealized loss Equity securities $ - $ - $ 41 $ (5,804 ) $ 41 $ (5,804 ) -23- The equity securities portfolio includes the following stocks: AT&T shares 82,112 Manulife shares 2,520 NCR shares 774 Teradata shares 774 Vodafone shares 6,471 CenturyLink shares 4,398 Frontier Communications shares 4,508 Sprint shares 40,000 Verizon shares 31,904 Windstream shares 679 CSAL shares 815 On July 10, 2017 Frontier Communications completed a 1-for-15 reverse stock split reducing Bowl America’s holdings to 300 shares. On August 1, 2016 Dex Media completed a financial restructure. Previous shares of its common stock were cancelled with no distribution to shareholders. As stated in Note 1, the Company records its readily marketable debt and equity securities at fair value. These assets are valued in accordance with a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: Level 1. Observable inputs such as quoted prices in active markets for identical assets or liabilities; Level 2. Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and Level 3. Unobservable inputs in which there is little or no market data, which require the reportingentity to develop its own assumptions. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. The fair value of these assets as of July 2, 2017 is as follows: Quoted Significant Unrealized Cumulative Price for Other Significant gains/(losses) Unrealized Identical Observable Unobservable for the gains/(losses) Assets Inputs Inputs Year Ended as of Description (Level 1) (Level 2) (Level 3) July 2, 2017 July 2, 2017 Equity securities $ 5,272,318 $ - $ - $ (729,508 ) $ 3,992,404 Mutual fund 2,817,392 - - (91,507 ) 17,248 Certificates of deposits - 133,922 - - - TOTAL $ 8,089,710 $ 133,922 - $ (821,015 ) $ 4,009,652 -24- The fair value of these assets as of July 3, 2016 was as follows: Quoted Significant Unrealized Cumulative Price for Other Significant gains/(losses) Unrealized Identical Observable Unobservable for the gains/(losses) Assets Inputs Inputs Year Ended as of Description (Level 1) (Level 2) (Level 3) July 3, 2016 July 3, 2016 Equity securities $ 6,001,841 $ - $ - $ 811,454 $ 4,716,081 Mutual fund 2,822,615 - - 66,629 108,755 Certificates of deposits - 484,558 - - - TOTAL $ 8,824,456 $ 484,558 - $ 878,083 $ 4,824,836 The fair value of certificates of deposits is estimated using net present value techniques and comparing the values to certificates with similar terms. 4. LAND, BUILDINGS, AND EQUIPMENT Land, buildings, and equipment, at cost, consisted of the following: July 2, July 3, 2017 2016 Buildings $ 18,666,152 $ 18,666,152 Leasehold and building improvements 8,168,717 8,068,521 Bowling lanes and equipment 22,418,775 22,429,142 Land 10,510,308 10,516,607 Amusement games 17,519 726,471 Bowling lanes and equipment not yet in use 57,916 104,506 Total Land, Buildings, and Equipment 59,839,387 60,511,399 Less accumulated depreciation and amortization 40,978,609 40,987,543 Land, Buildings, and Equipment, net $ 18,860,778 $ 19,523,856 Depreciation and amortization expense for buildings and equipment for fiscal years 2017 and 2016 was $973,849, and $1,153,121, respectively. The Company includes construction in progress costs in the bowling lanes and equipment not yet in use category until completion of the project. Bowling lanes and equipment not yet in use are not depreciated. 5. COMMITMENTS AND CONTINGENCIES Lease Commitments The Company and its subsidiaries are obligated under long-term real estate lease agreements for two bowling centers. Certain of the Company's real estate leases provide for increases in real estate taxes. At July 2, 2017, the minimum fixed rental commitments related to all non-cancelable leases, were as follows: Year Ending 2018 $ 318,000 2019 318,000 2020 33,834 Total minimum lease payments $ 669,834 -25- Net rent expense was as follows: For the Years Ended July 2, 2017 July 3, 2016 Minimum rent under operating leases $ 318,000 $ 318,000 Excess percentage rents - - Net rent expense $ 318,000 $ 318,000 Purchase Commitments The Company's purchase commitments at July 2, 2017 are for materials, supplies, services and equipment as part of the normal course of business. 6. PROFIT-SHARING AND ESOP PLAN The Company has two defined contribution plans. The first is a profit-sharing plan which, generally, covers all employees who on the last day of the fiscal year or December 29 have been employed for one year with at least one thousand hours of service. The Plan provides for Company contributions as determined by the Board of Directors. For the years ended July 2, 2017 and July 3, 2016, contributions in the amounts of $90,000 and $75,000, respectively, were charged to operating expense. Effective March 31, 1987, the Company adopted an Employee Stock Ownership Plan (ESOP) which generally covers all individuals who were employed at the end of the fiscal year and had one thousand or more hours of service during that fiscal year. The ESOP an provides for Company contributions as determined by the Board of Directors. The Company contributed $90,000 for fiscal year 2017 and $75,000 for fiscal year 2016. The Company has no defined benefit plan or other post retirement plan. 7. INCOME TAXES The Company is required to analyze all material positions it has taken or plans to take in all tax returns that have been filed or should have been filed with all taxing authorities for all years still subject to challenge by those taxing authorities. If the position taken is “more-likely-than-not” to be sustained by the taxing authority on its technical merits and if there is more than a 50% likelihood that the position would be sustained if challenged and considered by the highest court in the relevant jurisdiction, the tax consequences of that position should be reflected in the taxpayer’s financial statements. The Company had no material unrecognized tax benefits at July 2, 2017 nor does it expect any significant change in that status during the next twelve months. No accrued interest or penalties on uncertain tax positions have been included on the consolidated statements of earnings and comprehensive earnings or the consolidated balance sheet. Should the Company adopt tax positions for which it would be appropriate to accrue interest and penalties, such costs would be reflected in the tax expense for the period in which such costs accrued. The Company is subject to U.S. Federal income tax and to several state jurisdictions. Returns filed for tax periods ending after June 30, 2013 are still open to examination by those relevant taxing authorities. The significant components of the Company's deferred tax assets and liabilities were as follows: July 2, July 3, 2017 2016 Deferred tax assets: Other $ 8,162 $ - Total deferred tax assets 8,162 - Deferred tax liabilities: Land, buildings, and equipment $ 521,818 $ 596,688 Unrealized gain on available-for-sale securities 1,529,585 1,840,861 Prepaid expenses and other (15,582 ) (24,725 ) Total deferred tax liabilities 2,035,821 2,412,824 Net deferred income taxes $ 2,027,659 $ 2,412,824 -26- Income tax expense differs from the amounts computed by applying the U.S. Federal income tax rate to income before tax for the following reasons: For the Years Ended 2017 2016 Taxes computed at statutory rate 34.0 % 34.0 % State income taxes, net of Federal income tax benefit 3.2 4.1 Dividends received exclusion (1.8 ) (2.1 ) All other net (1.0 ) (1.0 ) Net effective rate 34.4 % 35.0 % 8. STOCKHOLDERS' EQUITY The Class A shares have one vote per share. The Class B shares may vote ten votes per share and are convertible to Class A shares at the option of the stockholder. At July 2, 2017, and July 3, 2016, the Company had $34,799 in employee loans related to the issuance of shares, respectively. These loans are secured by the shares of the Company's common stock acquired and are full recourse notes. The notes bear interest at rates of 2% to 2.5% and are payable over a term of three years from the date of the agreements which range from 2015 to 2017. These employee loans have been recorded as a reduction of additional paid-in capital. 9. DEFERRED COMPENSATION Deferred compensation payable was a total of $24,639 at July 2, 2017, and $29,915 at July 3, 2016. The current portion of these amounts is $6,226 at July 2, 2017, and $6,295 at July 3, 2016, and is included in accrued expenses. -27-
